Citation Nr: 0809179	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-35 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to June 19, 2003, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to July 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2004 
rating decision by the Chicago RO.  In August 2007, a Travel 
Board hearing was held before the undersigned; a transcript 
of this hearing is associated with the claims file.


FINDINGS OF FACT

1.  An October 1999 rating decision denied service connection 
for PTSD; the veteran did not appeal that decision, and it 
became final.

2.  After the October 1999 rating decision, the first 
communication from the veteran seeking to reopen a claim of 
service connection for PTSD was received by VA on June 19, 
2003.


CONCLUSION OF LAW

An effective date prior to June 19, 2003, is not warranted 
for the veteran's award of service connection for PTSD.  
38 U.S.C.A. §§ 5101, 5110, 71075(West 2002 and Supp. 2006); 
38 C.F.R. §§ 3.1, 3.151, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
for PTSD, assigned a disability rating and an effective date 
for the award, statutory notice had served its purpose, and 
its application was no longer required.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2005 
statement of the case (SOC), March 2006 correspondence, and 
the August 2007 Travel Board hearing provided notice on the 
"downstream" issue of the effective date of an award.  The 
veteran was afforded the opportunity to respond and 
supplement the record after notice was given, and he is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  
Furthermore, neither the veteran nor his representative has 
alleged that notice in this matter was less than adequate. 

Regarding VA's duty to assist, all evidence relevant to the 
veteran's claim has been secured.  It is noteworthy that 
determinations regarding effective dates of awards are based, 
essentially, on what was shown by the record at various 
points in time and application of governing law to those 
findings, and generally further development of the evidence 
is not necessary unless it is alleged that evidence 
constructively of record is outstanding.  The veteran has not 
identified any other pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.


II. Factual Background, Legal Criteria, and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  This rule 
holds true in cases of de novo claims for service connection, 
except when a claim is received within one year after 
separation from service, in which case the effective date of 
the award is the day following separation from service.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400, 3.400(b)(2)(i).

An unappealed October 1999 rating decision denied the 
veteran's claim of service connection for PTSD.  That 
decision is final and is not subject to revision in the 
absence of CUE in the decision.  38 U.S.C.A. §§ 7105, 5109A; 
38 C.F.R. § 3.105(a); see Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (finding that only a request for revision based on CUE 
could result in the assignment of an effective date earlier 
than the date of a final decision).  

Generally, the veteran contends that he is entitled to an 
effective date in 1998, and has advanced two theories to 
support his contention.  The Board will first address the 
veteran's assertion that there was CUE in the October 1999 
rating decision.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that for there to be a valid claim of CUE either the 
correct facts, as they were known at that time, were not 
before the adjudicatory body or the legal provisions in 
effect at the time were improperly applied; a mere difference 
of opinion in the outcome of an adjudication does not provide 
a basis to find that VA committed error during the 
adjudication process.  See Russell v. Principi, 3 Vet. App. 
310 (1992) (en banc).  The Court stated that CUE is the type 
of error which is "undebatable, so that it can be said that 
reasonable minds could only so conclude that the original 
decision was fatally flawed at the time it was made."  Id. 
at 313-14.  Therefore, in order for the veteran's claim to 
succeed, it must be shown that either the facts or law 
compelled a substantially different conclusion.  Id. at 313.  

In Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a breach of a duty to assist 
cannot constitute CUE and that "grave procedural error" 
does not render a decision of VA non-final.  The Federal 
Circuit, citing Caffrey v. Brown, 6 Vet. App. 377 (1994), 
also noted that a CUE claim is an attack on a prior judgment 
that asserts an incorrect application of law or fact, and 
that an incomplete record, factually correct in all other 
respects, is not CUE.  Id. at 1346.

At the time of the October 1999 rating decision and 
currently, the laws and regulations governing the filing of 
formal and informal claims said that a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be pain to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim must 
indicate intent to apply for one or more benefits and must 
identify the benefit sought.  38 C.F.R. § 3.155.  If a formal 
claim is received within one year of an informal claim, it 
will be considered filed as of the date of receipt of the 
informal claim.  Id.  

The basic facts in this case are not in dispute.  In June 
1999, the RO received the veteran's claim of service 
connection for PTSD.  In August 1999 correspondence, the RO 
advised him, in part, to submit a stressor statement, and 
notified him that he would be scheduled for an examination.  
The veteran subsequently submitted a stressor statement and 
then underwent VA examination in September 1999.  The 
examining psychiatrist, who reviewed the record and 
interviewed the veteran, diagnosed alcohol dependence and 
substance abuse disorder.  Thereafter, an October 1999 rating 
decision denied service connection for PTSD essentially on 
the basis that there was no diagnosis of PTSD.

In his January 2005 notice of disagreement and in August 2007 
Travel Board hearing testimony, the veteran and his 
representative allege that his initial claim of service 
connection for PTSD was not developed properly (in that his 
alleged stressors were not verified) and that if it had been 
adequately developed, the outcome would have been different 
because there would have been a diagnosis of PTSD and the 
claim would have been allowed.  The RO's failure to verify 
the veteran's stressors is not the type of error that when 
made renders a decision fatally flawed.  The alleged 
stressors were noted in the record (certified reviewed) at 
the time of the September 1999 VA psychiatric evaluation 
which preceded the October 1999 rating decision , yet PTSD 
was not diagnosed.  Thus, it is not undebatable that 
verification of stressors would have changed the diagnosis or 
outcome.  Furthermore, the veteran's allegation that the 
October 1999 rating decision contained CUE because the RO 
failed to assist him by verifying his stressors is basically 
a failure of the duty to assist.  Such a breach of duty 
cannot constitute CUE.  Cook, 318 F.3d at 1345-47.  Hence, 
the failure to verify the stressors does not rise to the 
level of CUE.  

The veteran's second theory of entitlement is that he did not 
appeal the October 1999 rating decision because the symptoms 
of his disability prevented him from doing so.  In his 
November 2005 substantive appeal and in August 2007 hearing 
testimony, the veteran and his representative assert that the 
denial of his claim was not appealed in 1999 because the 
decision had a severe negative impact on him, causing him to 
withdraw and be distrustful of VA.  This argument suggests 
that the Board should apply the principle of equitable 
tolling in this case because the veteran was not mentally 
competent to appeal his claim.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has found 
equitable tolling may be proper in a case where because of 
mental illness a veteran filed with the Court an untimely 
Notice of Appeal (NOA) of a Board decision.  Barrett v. 
Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004).  The Federal 
Circuit found that for equitable tolling to apply, the 
veteran must show that the failure to file was the direct 
result of a mental illness that rendered him incapable of 
"rational thought or deliberate decision making," or 
"incapable of handling [his] own affairs or unable to 
function [in] society."  It was noted that a medical 
diagnosis alone or vague assertions of mental problems would 
not suffice.  Id.  The instant case is distinct from Barrett 
in that the veteran never filed a NOD with the October 1999 
rating decision, while the veteran in Barrett filed a NOA 
that was untimely.  The Court has held that equitable tolling 
of a statutory time limit is only available where an action 
was actually performed.  McPhail v. Nicholson, 19 Vet. App. 
30, 34 (2005).  Since the veteran did not ultimately submit a 
timely or untimely NOD with the October 1999 rating decision, 
the doctrine of equitable tolling cannot be applied in his 
case.

Even if equitable tolling were an available remedy, the 
veteran has not shown that he was incapable of rational 
thought, deliberate decisionmaking, or handling his own 
affairs, or was unable to function in society during the one-
year period following the October 1999 decision.  Despite his 
assertions to the contrary, the record shows that he was not 
so withdrawn or distrustful of VA as to prevent him from 
filing service connection claims for other disabilities in 
December 1999.  Furthermore, in his claim for a total 
disability rating based on individual unemployability, he 
reported that from 1999 to 2003 he was employed as a driver, 
reflecting a rather high level of functioning during the 
period he suggests he was incompetent.  Consequently, it does 
not appear that during the time period when the veteran could 
timely initiate an appeal of the October 1999 rating decision 
he had disability of a severity sufficient to warrant 
equitable tolling.  

The veteran's petition to reopen the claim of service 
connection for PTSD which was granted by the December 2004 
rating decision was not received until June 19, 2003.  The 
claims file does not contain any communication from the 
veteran or his representative that may be reasonable 
construed as a formal or informal claim of service connection 
for PTSD received prior to that date.  See 38 C.F.R. 
§§ 3.151, 3.155.  In fact, he testified at the Travel Board 
hearing that he did not file a claim of service connection 
for PTSD between October 1999 and June 19, 2003.  
Consequently, under governing law and regulation June 19, 
2003 is the earliest possible effective date for a grant of 
service connection for PTSD in this case.  See 38 U.S.C.A. 
§ 5110, 7105; 38 C.F.R. § 3.400 

The preponderance of the evidence is against the veteran's 
claim for an earlier effective date for the grant of service 
connection for PTSD.  Accordingly, the benefit of the doubt 
doctrine does not apply; the claim must be denied.




ORDER

An effective date prior to June 19, 2003, for the grant of 
service connection for PTSD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


